REASONS FOR ALLOWANCE 
The information disclosure statement (IDS) submitted on August 19, 2021 has been considered and it does not alter the examiner’s conclusion that the claims are allowable.  The following is an examiner’s statement of reasons for allowance.  
See the composition referred to as “Feng Nuoan” in the machine translation of Gu et al.  The examiner is unaware of any amino acid known as “Burmanine,” but even assuming that it somehow is within meaning of any of the ingredients “(a)” through “(d)” as recited in the instant claims, the sum of the amounts of amino acids in question would still not be “greater than the total wt. % of other amino acid entities in the composition.”  See the attached spreadsheet, which documents the examiner’s calculations.  
Any comments by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628